Per Curiam.
The above four cases were consolidated by this court and have been briefed and argued together. Each case presents substantially the same questions for consideration. Plaintiff in each case seeks to recover the proceeds of fire insurance policies covering property owned by him on which defendant National American Fire Insurance Company held a mortgage. The district court for Adams county found in favor of plaintiff and the mortgagee has appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.